DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1-15 considered unpatentable for the reasons indicated below: 
The limitation “where a ratio of mass of the gallium-based liquid metal to mass of the plurality of solid metal particles is within a range of 0.1:20 to 20:0.1” in claim 1 is not supported in Applicant’s Specification. 
The limitations “a plurality of solid metal particles in an amount between 0.1% and 30% by mass of the ink” and “gallium-containing particles in an amount between 0.1 and 30% by mass of the ink” in claim 6 is not supported in Applicant’s Specification. 

Applicant is advised that the Notice of Allowance mailed 12/9/2021 is vacated. If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, there is no support for the limitation “where a ratio of mass of the gallium-based liquid metal to mass of the plurality of solid metal particles is within a range of 0.1:20 to 20:0.1”. Paragraph [0032] of Applicant’s Specification discloses 0.1 to 20% by mass of copper particles and 0.1 to 20% by weight of EGaIn. However, this does not teach the limitation “where a ratio of mass of the gallium-based liquid metal to mass of the plurality of solid metal particles is within a range of 0.1:20 to 20:0.1” as the scope of the claim is broader in that it claims gallium-based liquid metal and solid metal particles instead of EGaIn and copper particles.
It is advised changing the phrases “gallium-based liquid metal” and “solid metal particles” to the phrases “eutectic-gallium-indium” and “copper particles” in order to overcome this rejection.
Dependent claims 2-5 do not cure the deficiencies of independent claim 1 and are rejected for the same rationale.

Regarding claim 6, there is no support for the limitations “a plurality of solid metal particles in an amount between 0.1% and 30% by mass of the ink” and “gallium-containing particles in an amount between 0.1 and 30% by mass of the ink”. Paragraph [0032] of Applicant’s Specification discloses 0.1 to 20% by mass of copper particles and 0.1 to 20% by weight of EGaIn. However, this does not teach the limitations “a plurality of solid metal particles in an amount between 0.1% and 30% by mass of the ink” and “gallium-containing particles in an amount between 0.1 and 30% by mass of the ink” as the scope of the claim is broader in that it claims gallium-containing particles and solid metal particles instead of EGaIn and copper particles.
It is advised changing the phrases “gallium-containing particles” and “solid metal particles” to the phrases “eutectic-gallium-indium” and “copper particles” in order to overcome this rejection.
Dependent claims 7-15 do not cure the deficiencies of independent claim 1 and are rejected for the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785        
                                                                                                                                                                                                /CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785